           Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X   Case No.
SHETAYIA BLACKWOOD
                                                                        COMPLAINT


                                 Plaintiff,                             PLAINTIFF DEMANDS
                                                                        A TRIAL BY JURY
                - against -

WHITE PLAINS HOSPITAL MEDICAL CENTER, as
well as FITZCAR BATARD, DANIELLE DELGADO,
and JOHN SANCHEZ, Individually,

                                  Defendants.
--------------------------------------------------------------------X

         Plaintiff, SHETAYIA BLACKWOOD (“Plaintiff,” “BLACKWOOD”) by her attorneys,

     PHILLIPS & ASSOCIATES, Attorneys at Law, PLLC, hereby complains of Defendants

     WHITE PLAINS HOSPITAL MEDICAL CENTER (“WPHMC”), as well as FITZCAR

     BATARD (“BATARD”), JOHN SANCHEZ (“SANCHEZ”), and DANIELLE DELGADO

     (“DELGADO”) individually, upon personal knowledge, as well as information and belief, by

     alleging and averring as follows:

                                         NATURE OF THE CASE

1.       This is the case of a young female employee, who while working as an Environmental

         Service Aid at Defendant WPHMC, suffered systemic sexual harassment by her

         supervisor, Defendant BATARD, before ultimately being fired in a blatant act of

         discrimination and retaliation on the basis of her gender (female, sexual harassment). To

         add insult to injury, just shortly after she was terminated by Defendant BATARD,

         Plaintiff BLACKWOOD complained about the sexual harassment she had suffered to

         Defendants SANCHEZ and DELGADO, who, in turn, undertook an investigation that
       Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 2 of 15



     resulted in the termination of Defendant BATARD but not the reinstatement of Plaintiff

     BLACKWOOD. Furthermore, Plaintiff BLACKWOOD was never informed of the

     outcome of the investigation by Defendant WPHMC.

2.   Plaintiff BLACKWOOD brings this action alleging that Defendants have violated Title

     VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., (“Title VII”), and the

     New York State Human Rights Law, the New York State Executive Law, §§ 296, et seq.

     (“NYSHRL”).

3.   Plaintiff seeks damages, as well as injunctive and declaratory relief, to redress the injuries

     she has suffered – physical, emotional and pecuniary – as a result of being discriminated

     and retaliated against by her employer on the basis of her female gender and sexual

     harassment.

            JURISDICTION, VENUE AND PROCEDURAL PREREQUISITES


4.   Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3) and 28 U.S.C. §§

     1331 and 1343.

5.   The Court has supplemental jurisdiction over the claims of Plaintiff brought under state

     law pursuant to 28 U.S.C. § 1367.

6.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) as one or more

     Defendants reside within the Southern District of New York or the acts complained of

     occurred therein.

7.   By Plaintiff (a) timely filing a Charge of Discrimination with the Equal Employment

     Opportunity Commission (“EEOC”) on December 19, 2019; (b) receiving a Notice of

     Right to Sue from the EEOC on March 2, 2020; and (c) commencing this action within

     90 days of the issuance of the Notice of Right to Sue by the EEOC, Plaintiff has satisfied


                                               2
        Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 3 of 15



      all of the procedural prerequisites for the commencement of the instant action. A copy of

      the Notice of Right to Sue is annexed hereto as Exhibit A.

                                      THE PARTIES


8.    At all times relevant hereto, Plaintiff BLACKWOOD has been a resident of the State of

      New York and County of Bronx.

9.    At all times relevant hereto, Defendant WPHMC, was and is a domestic for-profit

      medical center duly existing pursuant to, and by virtue of, the laws of the State of New

      York. Defendant WPHMC maintains a principal place of business located at 41 East Post

      Road, White Plains, New York, 10601.

10.   At all times relevant hereto, Defendant BATARD was an employee of Defendant

      WPHMC, working as the Director of Environmental Aid, and, as such, had the authority

      to hire, terminate, and affect the terms and conditions of Plaintiff BLACKWOOD’s

      employment or to otherwise influence the decision making regarding same.

11.   At all times relevant hereto, Defendant SANCHEZ was an employee of Defendant

      WPHMC, working as the Director of Human Resources in the Human Resources

      Department, and, as such, had the authority to hire, terminate, and affect the terms and

      conditions of Plaintiff BLACKWOOD’s employment or to otherwise influence the

      decision making regarding same.

12.   At all times relevant hereto, Defendant DELGADO was an employee of Defendant

      WPHMC, working as a Senior HR Business Consultant in the Human Resources

      Department, and, as such, had the authority to hire, terminate, and affect the terms and

      conditions of Plaintiff BLACKWOOD’s employment or to otherwise influence the

      decision making regarding same.



                                              3
        Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 4 of 15



13.   Defendant WPHMC, and Defendant BATARD are sometimes collectively referred to

      herein as “Defendants.”

                                   MATERIAL FACTS

14.   Plaintiff BLACKWOOD commenced her employment with Defendant WPHMC as an

      Environmental Service Aid on February 18, 2019, when she started her 60-day

      probationary period. Plaintiff BLACKWOOD earned a salary of $17.50 per hour,

      working between 37.5 to 40 hours per week.

15.   On that same day, Plaintiff BLACKWOOD was introduced to Defendant BATARD, who

      also worked for Defendant WPHMC as a Director of Environmental Services.

16.   Defendant BATARD engaged in unremitting, severe and pervasive sexual harassment

      against her throughout Plaintiff BLACKWOOD’s employment term which generated a

      hostile work environment. Defendant BATARD’s intentional actions rendered Plaintiff

      BLACKWOOD virtually unable to do her job effectively because she was continually

      uncomfortable and offended by his sexually-suggestive communications with her.

17.   Shortly after Plaintiff BLACKWOOD commenced her employment with Defendant

      WPHMC, Defendant BATARD began to communicate with Plaintiff BLACKWOOD

      over text messages. Defendant BATARD’s text messages and behavior towards her

      quickly progressed from being informative and professional to hostile, intimidating,

      sexualized, and harassing.

18.   By way of example, on March 12, 2019, while both were in an elevator, Defendant

      BATARD deliberately brushed his body up against Plaintiff BLACKWOOD. When

      Plaintiff BLACKWOOD respectfully and sternly told Defendant BATARD not to touch

      her, Defendant BATARD joked in a text message: “what body part of mine touched




                                            4
       Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 5 of 15



      yours?” Uncomfortable, mortified, and violated, Plaintiff BLACKWOOD affirmatively

      rejected Defendant BATARD’s text message taunts.

19.   Later that same day, Defendant BATARD asked Plaintiff BLACKWOOD in an invasive

      text message: “What time are you going to bed?”

20.   On the morning of March 13, 2019, Defendant BATARD sent a text message to Plaintiff

      BLACKWOOD, which read: “Good morning (sunshine emoji symbol), do you need to

      see me?” This message followed an image of Defendant BATARD taking a photo of

      himself in Defendant WPHMC’s bathroom wearing a purple tie and shirt.

21.   That same day, after Plaintiff BLACKWOOD did not respond to the messages and

      image, Defendant BATARD’s tone became hostile and intimidating, when he stated:

      “Thank you…Thank you for making me waste my purple on you today.”

22.   Plaintiff BLACKWOOD, mortified, uncomfortable, and embarrassed, nevertheless

      discouraged Defendant BATARD’s behavior by affirmatively rejecting his advances.

      Defendant BATARD then wrote to Plaintiff BLACKWOOD in a threatening fashion:

      “That’s not how this works.”

23.   Defendant BATARD persisted: “you share your thoughts after being asked politely to do

      so… and I believe I was purple polite today… don’t you think?” Plaintiff

      BLACKWOOD felt trapped, and still affirmatively responded to Defendant BATARD:

      “No”! Defendant BATARD’s conduct in this regard constituted textbook quid pro quo

      sexual harassment.

24.   Dissatisfied in Plaintiff BLACKWOOD’s rejection of his ongoing harassment and

      sexualized behavior towards her, Defendant BATARD’s subsequent message to Plaintiff

      BLACKWOOD was hostile, aggressive, manipulative and categorically inappropriate.




                                            5
        Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 6 of 15



25.   Defendant BATARD persisted with his unwanted advances, when he commented on her

      hair style and glasses, inferring that her work ensemble had sexualized connotation.

      Defendant BATARD sent a follow-up text message to Plaintiff BLACKWOOD, when

      she rejected his offensive remark: “Cmon you’re a smart girl.. you get one more chance

      to figure it out.” This message was followed by a wide-eyed emoji symbol with its tongue

      sticking outward.

26.   Defendant BATARD followed these messages with an image of himself and the

      statement: “You work in my department… I am your boss… at any time you can be

      summoned.” Intimidated, horrified, and at a loss for words, Plaintiff BLACKWOOD

      affirmatively rejected Defendant BATARD’s threats. Defendant BATARD’s conduct in

      this regard constituted textbook quid pro quo sexual harassment.

27.   Defendant BATARD pushed further and pressured Plaintiff BLACKWOOD not to leave

      her shift without engaging with him while on her shift: “…Not if I tell my guys to keep

      you around for a second.” Defendant BATARD then instructed Plaintiff BLACKWOOD

      how to view the photo of himself that he sent to her: “Lol for your viewing pleasures…

      zoom in on certain areas.” Plaintiff BLACKWOOD informed Defendant BATARD that

      she did not zoom in on his picture.

28.   Defendant BATARD continued to assert his power by making threats to ensure that he

      found Plaintiff BLACKWOOD on her shift: “Well you come a lot earlier than I do, but

      then I will get a report of who is where and is doing what… then it’s just a matter of

      rounding on you lol (winking emoji symbol)… annnnd gotcha”

29.   Defendant BATARD, unwilling to accept Plaintiff BLACKWOOD’s rejection of further

      communication, responded with three consecutive text messages: “Aww my bad




                                              6
        Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 7 of 15



      darling… turn that frown upside down, tomorrow I want nothing but smiles when you see

      me… Deal..?” Defeated, Plaintiff BLACKWOOD responded with: “You’re the boss, I

      have no say.”

30.   On March 15, 2019, Defendant BATARD touched Plaintiff BLACKWOOD for a second

      time while on her shift at Defendant WPHMC. When Plaintiff BLACKWOOD asked

      Defendant BATARD why he wouldn’t show respect and refrain from touching her,

      Defendant BATARD mockingly laughed in a text message at her humiliation.

31.   The text messages from Defendant BATARD to Plaintiff BLACKWOOD continued to

      grow more patently offensive and harassing. On or around March 21, 2019, Defendant

      BATARD sent a .gif image of a phallic-looking toe that stretched from the edge of a pool

      into the water.

32.   That same day, Defendant BATARD sent a text message to Plaintiff BLACKWOOD

      which read: “I am your boss after all,” followed by another .gif image of a dark-skinned

      man smiling and in the shower, presumably to draw inference that Defendant BATARD

      was either in that moment naked and in the shower, or that she consider his physical

      characteristics without any clothes on.

33.   After Plaintiff BLACKWOOD refused to engage in further texting communication,

      Defendant BATARD’s ongoing badgering and harassment continued and escalated to

      Defendant BATARD asking to “come over,” and then, “can I call you?” Defendant

      BATARD’s messages to Plaintiff BLACKWOOD persisted, even while she had

      automatic notification that she was driving and would not respond.

34.   Although she feared retaliation by Defendant BATARD for ending the inappropriate

      chains of communications, in mid-April of 2019, subsequently blocked Defendant




                                                7
        Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 8 of 15



      BATARD from her cell phone number. Plaintiff BLACKWOOD’s fear of retaliation was

      realized when she was terminated only days later, on May 7, 2019.

35.   On May 7, 2019, Plaintiff BLACKWOOD received her probationary evaluation with

      Defendant BATARD. During that evaluation, Plaintiff BLACKWOOD’s employment

      was immediately terminated.

36.   On May 14, 2019, Plaintiff BLACKWOOD made a formal complaint to the Human

      Resources Department of Defendant WPHMC. The Human Resources Director and HR

      Business Consultant, known as Defendants SANCHEZ and DELGADO, respectively,

      promised to investigate Plaintiff BLACKWOOD’s allegations. At that time, Plaintiff

      BLACKWOOD submitted all of the text messages between her and Defendant

      BATARD.

37.   On June 3, 2019, Plaintiff BLACKWOOD engaged in a conference call with Defendant

      DELGADO and Defendant SANCHEZ. When Plaintiff BLACKWOOD asked for an

      update on the investigation into her allegations, Defendants SANCHEZ and DELGADO

      informed her that Defendant BATARD “was let go.”

38.   Given that Defendant BATARD was terminated because of his egregious actions towards

      her, Plaintiff BLACKWOOD then asked for reinstatement of her job at Defendant

      WPHMC. Defendants DELGADO and SANCHEZ still declined to reinstate her position,

      nor did they offer any further meaningful assistance.

39.   Plaintiff BLACKWOOD has been unlawfully discriminated against, harassed,

      humiliated, and degraded, and as a result, suffered loss of rights, emotional distress, loss

      of income and earnings.

40.   Plaintiff BLACKWOOD was subjected to a discriminatory, hostile and abusive work




                                               8
        Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 9 of 15



      environment – based, inter alia, on the quid pro quo sexual harassment of her supervisor

      -- that no one person in her position should or could reasonably be expected to endure.

      Accordingly, Defendant BATARD’s conducted is legally imputable to Defendant

      WPHMC.

41.   Defendant BATARD terminated Plaintiff BLACKWOOD in retaliation for her

      repeatedly rebuffing his sexual advances.          Accordingly, Defendant BATARD’s

      conducted is legally imputable to Defendant WPHMC.

42.   Plaintiff BLACKWOOD’s complaint of sexual harassment was effectively ignored by

      Defendants DELGADO and SANCHEZ when they upheld her termination by Defendant

      BATARD. Thus, the failure to take prompt remedial action by Defendants DELGADO

      and SANCHEZ is legally imputable to Defendant WPHMC.

43.   Defendants created a hostile working environment, which unreasonably interfered with

      Plaintiff BLACKWOOD’s work environment.

44.   Defendants’ actions and conduct were intentional for the purpose of harming Plaintiff.

45.   As a result of Defendants’ actions, Plaintiff BLACKWOOD feels extremely degraded,

      victimized, embarrassed, and emotionally distressed.

46.   As a result of the acts and conduct complained of herein, Plaintiff BLACKWOOD has

      suffered and will continue to suffer the loss of income, the loss of a salary, bonuses,

      benefits and other compensation which such employment entails, and Plaintiff

      BLACKWOOD has also suffered future pecuniary losses, emotional pain, inconvenience,

      loss of enjoyment of life, and other non-pecuniary losses. Plaintiff BLACKWOOD

      further experienced severe emotional and physical distress.

47.   Because Defendants’ conduct has been malicious, willful, outrageous, and done with full




                                               9
       Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 10 of 15



      knowledge of the legion of laws to the contrary, Plaintiff BLACKWOOD demands

      punitive damages as against all Defendants, jointly and severally.

                           AS A FIRST CAUSE OF ACTION
                     FOR DISCRIMINATION AND RETALIATION
                                 UNDER TITLE VII
                          (Not Against Individual Defendants)

48.   Plaintiff BLACKWOOD repeats and realleges each and every allegation made in the

      above paragraphs of the complaint as if fully set forth herein.

49.   The claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

      Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., for relief based upon the unlawful

      employment practices of the above-named Defendant WPHMC. Plaintiff BLACKWOOD

      complains that Defendant WPHMC violated Title VII’s prohibition against

      discrimination or retaliation in employment based, in whole or in part, upon an

      employee’s sex.

50.   42 U.S.C. §§ 2000e-2 states:

             It shall be an unlawful employment practice for an employer (1) to fail or refuse to
             hire or to discharge any individual, or otherwise to discriminate against any
             individual with respect to her compensation, terms, conditions, or privileges of
             employment, because of such individual’s race, color, religion, sex, or national
             origin…

51.   Defendant WPHMC engaged in unlawful employment practices prohibited by 42 U.S.C.

      §§ 2000e by discriminating against Plaintiff BLACKWOOD because of her sex (female,

      sexual harassment).

52.   42 U.S.C. §§ 2000e-3 states:

             It shall be an unlawful employment practice for an employer to discriminate
             against any of her employees or applicants for employment, for an employment
             agency, or joint labor-management committee controlling apprenticeship or other
             training or retraining, including on-the-job training programs, to discriminate
             against any individual, or for a labor organization to discriminate against any


                                               10
       Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 11 of 15



             member thereof or applicant for membership, because he has opposed any practice
             made an unlawful employment practice by the subchapter, or because he has
             made a charge, testified, assisted, or participated in any manner in an
             investigation, proceeding, or hearing under the subchapter.


53.   Defendant WPHMC engaged in unlawful employment practices prohibited by 42 U.S.C.

      §§ 2000e-3 by retaliating against Plaintiff BLACKWOOD for complaining of the

      aforementioned violations, and for not reinstating her employment.

54.   As a result of the acts and conduct complained of herein, Plaintiff BLACKWOOD has

      suffered, and will continue to suffer, damages including but not limited to economic and

      pecuniary losses (past and future) – such as income, salary, benefits, bonuses, commission

      and other compensation that her employment entailed; severe emotional, psychological and

      physical stress, distress, anxiety, pain and suffering; the inability to enjoy life's pleasures;

      and other non-pecuniary losses and special damages.

55.   Accordingly, as a result of the unlawful conduct of Defendant WPHMC, Plaintiff

      BLACKWOOD has been damaged as set forth herein and is entitled to the maximum

      compensation available to her under the law.

                         AS A SECOND CAUSE OF ACTION
                      FOR DISCRIMINATION AND RETALIATION
                        UNDER THE NEW YORK STATE LAW
                               (Against All Defendants)

56.   Plaintiff BLACKWOOD repeats and realleges each and every allegation made in the

      above paragraphs of the complaint as if fully set forth herein.

57.   Executive Law § 296 provides that:

             1. It shall be an unlawful discriminatory practice: (a) For an
             employer or licensing agency, because of an individual's age,
             race, creed, color, national origin, sexual orientation, military
             status, sex, disability, predisposing genetic characteristics,
             marital status, or domestic violence victim status, to refuse to


                                                11
       Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 12 of 15



             hire or employ or to bar or to discharge from employment such
             individual or to discriminate against such individual in
             compensation or in terms, conditions or privileges of
             employment.

58.   Defendants engaged in an unlawful discriminatory practice by discriminating against

      Plaintiff on the basis of her sex (female, sexual harassment).

59.   New York State Executive Law § 296(7) provides that it shall be an unlawful

      employment practice:

        For any person engaged in any activity to which the section applies to retaliate or
        discriminate against any person because he has opposed any practices forbidden under
        the article.

60.   Defendants violated the provision by retaliating against Plaintiff BLACKWOOD and

      creating a hostile work environment due to her complaints that ultimately resulted in her

      termination, and denial for reinstatement.

61.   As a result of the acts and conduct complained of herein, Plaintiff BLACKWOOD suffered

      and will continue to suffer damages including but not limited to economic and pecuniary

      losses (past and future) – such as income, salary, benefits, bonuses, commission and other

      compensation that they were denied due to discrimination; severe emotional, psychological

      and physical stress, distress, anxiety, pain and suffering; the inability to enjoy life’s

      pleasures; and other non-pecuniary losses and special damages.

62.   Accordingly, as a result of Defendants’ unlawful conduct, Plaintiff BLACKWOOD has

      been damaged as set forth herein and is entitled to the maximum compensation available

      under the law.




                                               12
       Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 13 of 15



                            AS A THIRD CAUSE OF ACTION
                                AIDING AND ABETTING
                            UNDER NEW YORK STATE LAW
                           (Against Individual Defendants Only)


63.   Plaintiff BLACKWOOD repeats and realleges each and every allegation made in the

      above paragraphs of the complaint as if fully set forth herein.

64.   New York State Executive Law § 296(6) provides that it shall be an unlawful

      discriminatory practice: “For any person to aid, abet, incite compel or coerce the doing of

      any acts forbidden under the article, or attempt to do so.”

65.   Defendants BATARD, SANCHEZ and DELGADO engaged in an unlawful

      discriminatory practice in violation of New York State Executive Law § 296(6) by

      aiding, abetting, inciting, compelling and coercing the discriminatory and retaliatory

      conduct against Plaintiff BLACKWOOD.

66.   As a result of the acts and conduct complained of herein, Plaintiff suffered and will

      continue to suffer damages including but not limited to economic and pecuniary losses

      (past and future) – such as income, salary, benefits, bonuses, commission and other

      compensation that they were denied due to discrimination; severe emotional, psychological

      and physical stress, distress, anxiety, pain and suffering; the inability to enjoy life's

      pleasures; and other non-pecuniary losses and special damages.

67.   Accordingly, as a result of the unlawful conduct by Defendants BATARD, SANCHEZ

      and DELGADO, Plaintiff BLACKWOOD has been damaged as set forth herein and is

      entitled to the maximum compensation available under the law.




                                               13
        Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 14 of 15



                                       JURY DEMAND

68.   Plaintiff BLACKWOOD each requests a jury trial on all issues to be tried.

      WHEREFORE, Plaintiff BLACKWOOD respectfully requests a judgment against the

Defendants:

A.    Declaring that Defendants engaged in, and enjoining Defendants from continuing to

      engage in, unlawful employment practices prohibited by Title VII of the Civil Rights Act

      of 1964, as codified, 42 U.S.C. §§ 2000e, et seq. (amended in 1972, 1978 and by the

      Civil Rights Act of 1991, Pub. L. No. 102-166) (“Title VII”); New York State law, and

      New York State Common Law in that Defendants discriminated and retaliated against

      Plaintiff BLACKWOOD on the basis of her sex (female, sexual harassment) ;

B.    Awarding damages to Plaintiff BLACKWOOD for all lost wages and benefits resulting

      from Defendants’ unlawful discrimination and retaliation and to otherwise make Plaintiff

      BLACKWOOD whole for any losses suffered as a result of such unlawful employment

      practices;

C.    Awarding Plaintiff BLACKWOOD compensatory damages for mental, emotional and

      physical injury, distress, pain and suffering and injury to her reputation in an amount to

      be proven at trial;

D.    Awarding Plaintiff BLACKWOOD punitive damages;

E.    Awarding Plaintiff BLACKWOOD attorneys’ fees, costs, disbursements, and expenses

      incurred in the prosecution of the action;




                                               14
       Case 1:20-cv-03531-GBD Document 1 Filed 05/06/20 Page 15 of 15



F.    Awarding Plaintiff BLACKWOOD such other and further relief as the Court may deem

      equitable, just and proper to remedy the Defendants’ unlawful employment practices

      against each of them.

Dated: New York, New York
       May 6, 2020

                                                     PHILLIPS & ASSOCIATES,
                                                     ATTORNEYS AT LAW, PLLC


                                               By:   ___/s/_________________________
                                                     Shawn R. Clark
                                                     Attorneys for Plaintiff
                                                     45 Broadway, Suite 620
                                                     New York, New York 10006
                                                     (212) 248-7431
                                                     Sclark@tpglaws.com




                                          15
